Case 2:18-cv-00311-JES-MRM Document 148 Filed 03/01/21 Page 1 of 3 PageID 1195
Case 2:18-cv-00311-JES-MRM Document 148 Filed 03/01/21 Page 2 of 3 PageID 1196
Case 2:18-cv-00311-JES-MRM Document 148 Filed 03/01/21 Page 3 of 3 PageID 1197




                                   CERTIFICATE OF SERVICE

          I certify that on March 1, 2021, I electronically filed the foregoing with the Clerk of

 Court using the CM/ECF system, which will automatically send electronic notification of such

 filing to all attorneys of record and via mail to:

 Sandra K. Dressler
 3823 SE 11th Place, Unit 1
 Cape Coral, FL 33904
 Pro Se Plaintiff




                                                              By /s/ Tonya M. Esposito
                                                              Attorney for Defendants Equifax Inc.
                                                              and Equifax Information Services LLC




                                                      3
 68389263v.1
